DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 5-11-22 has been entered.  Claims 1, 9, 11 and 13 have been amended.  Claims 1-20 are pending.  Claims 1-14 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5-11-22 and 5-4-22 was filed after the mailing date of the Non-Final Office Action on 2-11-22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Applicant is advised that should claim 3 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The reporter virus of claim 3 comprises a nucleic acid encoding a first fragment of a recombinase and it is an N-terminal fragment of Cre recombinase.  Claim 8 specifies the first fragment of the recombinase is CreN, which is an N-terminal fragment of Cre recombinase.  Thus, claims 3 and 8 are duplicate claims.
The following rejections are necessitated by the amendment filed on 5-11-22:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant’s amendment filed on 5-11-22 necessitates this new ground of rejection.
The phrase “analyzing the reporter gene expression or a gene expression product by the reporter cell” in line 5 of amended claim 1 is vague and renders the claim indefinite.  It is unclear whether the “reporter gene” and “a gene” are meant to be the same gene or it is meant that there is a reporter gene and there is a gene other than the reporter gene.  If the “a gene” means a gene other than the reporter gene, since the “a gene” is not flanked by the stop cassette, it is unclear how to assess the capacity of a substance to treat or prevent hepadnavirus infection by analyzing “a gene expression product”.  Claims 2-14 depend from claim 1 but fail to clarify the indefiniteness.
The phrase “a decrease of the reporter gene expression or the gene expression product is indicative for the capacity of the substance” in lines 15-16 of amended claim 1 is vague and renders the claim indefinite.  It is unclear how to determine there is a “decrease” is there is nothing to compared to.  It is unclear what is being compared to such that it is determined that there is “a decrease of the reporter gene expression or the gene expression product”.  Claims 2-14 depend from claim 1 but fail to clarify the indefiniteness.
Claim 1 recites the limitation "the reporter gene" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 fails to mention any “reporter gene” before the recitation of “the reporter gene” in line 5.

The following rejection is maintained:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using rHBV (hepatitis B virus)-CreN reporter virus in combination with Co-InCreC cassette + pCALNL-DsRed expressed in a reporter cell for the assessment of the capacity of a substance to treat or prevent HBV infection in vitro, does not reasonably provide enablement for using various types of reporter virus in combination of reporter cell to provide assessment of the capacity of a substance to treat or prevent hepadnavirus infection not corresponding to the reporter virus used in vitro.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims and is repeated for the reasons set forth in the preceding Office Action mailed on 2-11-22.  Applicant's arguments filed 5-11-22 have been fully considered but they are not persuasive.
Applicant argues that claim 1 has been amended to recite that the reporter virus is a hepadnavirus, which addresses the concerns of the Examiner (Remarks, p. 7-8).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 2-11-22 and the following reasons.
Even when the reporter virus is a type of hepadnavirus, the reporter virus has to be the same as the hepadnavirus infection that is evaluated for the capability of the substance.  Family Hepadnavidae encompasses genus Avihepadnavirus, Orthohepadnavirus, Herpetohepadnavirus, Metahepadnavirus and Parahepadnavirus.  Species Hepatitis B Virus (HBV) is under genus Orthohepadnavirus.  There are several different types of hepadnavirus species under different hepadnaviridae genus.  Different viruses infect different types of host cells and vary in the mechanisms of virus infection.  The data of one type of reporter hepadnavirus and reporter cell cannot be extrapolated into the properties of different type of hepadnavirus for the assessment of the capacity of a substance to treat or prevent hepadnavirus infection in vitro or in vivo.  It is only enabled to access the capacity of a substance to treat or prevent hepadnavirus infection corresponding to the reporter virus used in the claimed method.

Conclusion
	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632